IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                             _______________

                                No. 95-10462
                             Summary Calendar
                              _______________


                         MICHAEL ODEL RICHARDS,

                                                        Plaintiff-Appellant,


                                   VERSUS

                          S. O. WOODS, JR.,
                     Director of Classification,
                Texas Department of Criminal Justice,
                       Institutional Division,


                                                        Defendant-Appellee.


                       _________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                            (2:94 CV 275)
                      _________________________
                            July 26, 1995


Before GARWOOD, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     Michael Richards appeals the dismissal, as frivolous under

28 U.S.C. § 1915(d), of his state prisoner's civil rights suit

filed pursuant to 42 U.S.C. § 1983.         Finding no error, we affirm.



     *
        Local Rule 47.5.1 provides: "The publication    of opinions that have no
precedential value and merely decide particular cases   on the basis of well-
settled principles of law imposes needless expense on   the public and burdens
on the legal profession." Pursuant to that rule, the    court has determined
that this opinion should not be published.
                                           I.

      Proceeding in forma pauperis ("IFP"), Richards alleged that in

violation of the Eighth Amendment, S. O. Woods, the Director of

Classifications       for   the    Texas    Department          of   Criminal     Justice

(TDCJ),    acted     with   "deliberate         indifference"         to    his   medical

condition by failing to consider his history of asthma before

assigning him to the T.L. Roach Unit in Childress, Texas.                              The

magistrate judge determined that Richards's complaint lacked an

arguable basis in law or fact and recommended dismissal of his

complaint pursuant to § 1915(d).                The district court conducted an

independent       review    of    the    record        and    considered      Richards's

objections to the magistrate judge's report and recommendation

before it adopted the report, denied Richards's objections, and

dismissed his complaint.



                                          II.

      A district court may dismiss a frivolous IFP complaint.

Denton v. Hernandez, 504 U.S. 25 (1992).                     A complaint is frivolous

if it lacks an arguable basis in law or fact.                              Ancar v. Sara

Plasma, Inc., 964 F.2d 465, 468 (5th Cir. 1992).                             A § 1915(d)

dismissal    is     reviewed      an    abuse     of     discretion.          Hernandez,

504 U.S. at 33.

      Richards alleges that Woods acted with deliberate indifference

to   his   medical    condition        because    Woods       did    not    consider   his

bronchial asthma condition before assigning him to a unit located

in the Texas panhandle.          He also contends that he has been infected


                                           2
with tuberculosis since he arrived at the Roach Unit and that he is

unsure whether this is because of the dry climate, his work

assignment in the laundry, or the crop dusting that occurs outside

the compound.

      Although Richards attempts to characterize his claim as one

based upon the Eighth Amendment and the deliberate-indifference-to-

medical-needs standard, he really contests his unit assignment and

desires a transfer to another unit.                       Richards does not request

medical care and does not contend that he was denied adequate

medical treatment.        He contends that Woods did not follow prison

policies    regarding      the     placement         of    prisoners    with   medical

conditions when he assigned Richards to the Roach Unit.

      "[I]n    the    absence      of   an    appropriate       state   regulation   a

prisoner has no liberty interest in residence in one prison or

another."     Jackson v. Cain, 864 F.2d 1235, 1250 (5th Cir. 1989).

To bring an action under § 1983, a claimant must identify "a

protected life, liberty, or property interest, and then prove that

government action resulted in a deprivation of that interest." See

San Jacinto Sav. & Loan Ass'n v. Kacal, 928 F.2d 697, 700 (5th Cir.

1991).      Section     1983    does    not       create    substantive   rights;    it

provides a remedy for the deprivation of rights created elsewhere.

Id.   See Sandin v. Conner, 63 U.S.L.W. 4601 (U.S. June 19, 1995).

      Richards attached to his objection to the magistrate judge's

report a      portion    of    a   TDCJ      "Classification      Plan"   policy    and

procedure that states that "inmates who require special consider-

ation due to their medical conditions . . . will be assigned to


                                              3
units . . . commensurate with their special medical needs."             The

policy   requires   that   all   health-related   restrictions   must    be

identified by the attending physician and noted on an inmate's

health-summary-for-classification form.

     Even assuming, arguendo, that this policy created a liberty

interest in Richards's place of incarceration, Richards has failed

to show that prison officials violated the policy.          On his own

health-summary-for-classification form, which Richards provided to

the district court, there was "no restriction" on his basic housing

assignment.    By his own admission, TDCJ has followed its policy.

Because Richards's claim does not have an arguable basis in law or

fact, the district court did not abuse its discretion by dismissing

his complaint.



                                   III.

     Richards contends that he requested an evidentiary hearing and

was denied an opportunity to present his issues and facts to the

court.   He further contends that if he had been granted a hearing,

his case would not have been dismissed as frivolous.

     In Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), we

encouraged district courts to "flesh out the conclusory statements

in pro se pleadings" to determine whether the prisoner could state

a claim.    Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

Not "all or even most prisoner claims require or deserve a Spears

hearing."   Id. at 1120.

     In determining whether the district court abused its discre-


                                     4
tion    by   dismissing     without   a    hearing,   we   consider       whether

Richards's "allegations may pass section 1915(d) muster" with

additional factual development.            Eason v. Thaler, 14 F.3d 8, 10

(5th Cir. 1994).     Richards has not stated a § 1983 claim with an

arguable basis in law or fact.             He has requested a remedy under

§ 1983, but he has no liberty interest in a specific unit assign-

ment, and the conduct he complains of does not rise to the level of

a   constitutional   violation.       See     Jackson,   864   F.2d   at   1250;

Hernandez, 788 F.2d at 1158.

       Richards has not demonstrated that a hearing would be helpful

in developing facts sufficient to state a claim under § 1983.

Therefore, the district court did not abuse its discretion by

dismissing     Richards's     complaint     without   conducting      a    Spears

hearing.

       AFFIRMED.




                                       5